Gilbert, J.
The exception is to a judgment on habeas corpus, refusing to discharge the applicant from the custody of the mar*138shal of Alma. The petition makes the following case: B. J. Head was sentenced after being convicted of violating a municipal ordinance which prohibited the “running at large of cattle” on the streets of the city. Petitioner contends that the ordinance is void, “for the reason that the same was improperly, illegally, and wrongfully passed, and not passed as required by the charter granted the city.” The remaining allegations are immaterial. No demurrer was filed. The defendants responded, denying that the ordinance was void, and showing lawful cause of detention. The evidence for petitioner showed his conviction under the ordinance, and his refusal to serve the sentence either by paying the fine assessed or otherwise. Evidence for the respondents authorized the finding that the ordinance was adopted in full compliance with the requirements of the charter, and was not void. The court did not err in refusing to discharge the petitioner and in remanding him to the custody of the marshal.

Judgment affirmed.


All the Justices concur.